Title: To Thomas Jefferson from Francis Eppes, 6 March 1793
From: Eppes, Francis
To: Jefferson, Thomas



Dr Sir
Richmond March 6th. 1793

Your favour of 27 of Febry. came to hand last Evening. I am sorry to find the prospect of procuring money for Jack to attend the Commissioners is rather more uncertain than when I wrote you last, the expectation of Cash from Carys Executor is at an end if the chancilor shou’d direct him to pay our debt (which I expect will be determind to day) he has nothing but bonds to do it with, as every Negro belonging to the Estate was sold in Janry. last at a credit of nine and twelve months, however, shou’d money be put into my hands I will remit it in time for the purposes you mention. The balance due us from Cary’s Estate is £2049 with about five years and a half interest. I am Dr Sir your Friend

Frans. Eppes

